By the Court, Sanderson, J.:
I. Both complaint and answer are in a measure obnoxious to criticism, but the latter is not more so than the former. The vital fact in-the plaintiff’s cause of action is as defectively alleged as it is denied. The plaintiff’s right to the property is founded primarily upon a chattel mortgage given by Armstrong & Wimmer to secure the purchase money to the plaintiff from whom they bought the goods. To render such a mortgage valid it must appear among other matters that the furniture and upholstery was actually used in a hotel or public boarding house. This fact is attempted to be alleged in the complaint in the following words : “ That said furniture and upholstery were furnished for and used in the furnishing of the hotel, in the City and County of San Francisco, known as the Willows.” Apply to this allegation the same strictness of construction which counsel for the plaintiff and *321the Court below meted out to the defendant and it will appear to be bad. It is not an allegation that the goods were used in a hotel nor that they were used in a building called the “ Willows,” and that such building was a hotel. There is no direct averment that the “ Willows” is a hotel. If such is the fact it appears inferentially only. Nor is there any direct averment that, assuming the “ Willows” to be a hotel, the goods were ever used in it, except inferentially. That “ they were furnished for and used in the furnishing of,” etc., is not an allegation that they were thereafter “ used” and non constat that they were. (Denver v. Burton, 28 Cal. 550.)
It is unnecessary to repeat here the language of the answer, in which this allegation of the complaint is denied and which was held insufficient by the Court below. It is sufficient to say that it is not more defective than the allegation which it was intended to put in issue. While the Court may not have erred in holding the denial bad, it erred in not also holding that the allegation was insufficient to tender an issue. Had it done so, the defendant’s motion for a nonsuit would have prevailed unless defeated by a counter proposition on the part of the plaintiff to amend and introduce further evidence.
II. But assuming the allegation of the complaint to be good and the denial bad, still the Court erred in not allowing the defendant to amend the denial in the mode proposed. The reason assigned by the Court for denying the defendant’s motion, to the effect that if the amendment was allowed a recovery by the plaintiff might thereby be defeated, can hardly be received as sufficient; on the contrary it would seem to be a very good reason why the amendment should have been allowed, if, as provided, amendments are to be allowed or denied in furtherance of substantial justice, by which we understand such justice as the law administers when correctly applied and not such as may be dictated by the abstract and varying notions of an individual as to what the equities of the case may be. It is true that motions of this character are said, in general terms, to rest very much in the discretion of *322the Court; but the discretion intended, as we have often had occasion to remark, is a legal discretion to be guided by the fixed principles of law.
When it was discovered that the pleadings were defective, the Court should have afforded an opportunity to amend. Such was the only way in which the real subject of dispute could be reached, tried "and finally determined. From the course pursued, it is apparent that no trial has been had upon the only question about which there is any substantial controversy. That such has been the case is not the unpardonable fault of the defendant. On the contrary the fault is primarily with the plaintiff. Had his allegation been what it ought to have been, it is more than probable that the defendant’s denial would have been all that it ought to have been. The defective denial was invited and provoked by the defective allegation. The chief fault of the defendant was in the attempt to deny the allegation at all, instead of treating it as fatally defective, which he might have safely done. Had the defendant pursued this course, the Court would doubtless have allowed the plaintiff to amend, upon a discovery of the defect, but the defendant would- then have had a direct instead of an indirect averment to meet, and could have met it directly instead of indirectly, as he was iñ a measure forced to do.
Upon the return of the case to the Court below, both parties will be allowed to amend their pleadings in the particular noticed and in other respects, if they so desire.
Judgment reversed and a new trial ordered.